Citation Nr: 0636969	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of injuries to the lumbosacral spine, with chronic 
strain and muscle spasm, and degenerative disc disease and 
facet degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  
 
2.  The medical evidence does not show that the veteran's 
residuals of injuries to the lumbosacral spine is productive 
of ankylosis or incapacitating episodes.

3.  The medical evidence shows that the veteran's residuals 
of injuries to the lumbosacral spine is productive of 
degenerative disc changes and muscle spasms with associated 
weakness in the thoracic and lumbar regions.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected residuals of injuries to the 
lumbosacral spine, with chronic strain and muscle spasm and 
degenerative disc disease and facet degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2005); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003), 5243 
(2006).  

2.  The criteria for a separate rating of 20 percent for 
moderately severe muscle disability of the thoracic region, 
Group XX, have been met.  38 C.F.R. § 4.73, Diagnostic Code 
5320 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in October 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected back condition.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran a variety of medical 
evidence such as statements from doctors, laboratory results, 
x-ray findings, or clinical reports that would show the 
service-connected back condition increased in severity.  The 
RO also told the veteran he could submit statements from 
himself or other individuals describing how the service-
connected disability increased in severity.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

It does not appear that the veteran has been notified of the 
disability rating and effective date elements as required by 
Dingess/Hartman.  The Board finds, however, that such an 
omission is not prejudicial and it would be proper to proceed 
with appellate review despite this omission.  By virtue of 
filing a claim for an increased rating for his low back 
disability, the veteran has demonstrated knowledge of the 
disability rating element of a service connection claim.  
Moreover, the veteran has submitted statements throughout the 
course of this appeal describing the severity of his service-
connected disability and why the present rating did not 
reflect the current level of his disability.  It is clear 
that providing notice to the veteran of this element would 
have resulted in no additional submission of evidence.  
Regarding the delay in notifying the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that there is no prejudice at this time.  For 
the 40 percent rating currently assigned for residuals of 
injuries to the lumbosacral spine, with chronic strain and 
muscle spasm and degenerative disc disease and facet 
degenerative changes, an increase rating is being denied, and 
thus, there can be no associated effective date.  For the 
separate 20 percent rating granted for the muscle disability, 
the RO will have the opportunity to assign an effective date 
when it implements the award.    

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all VA 
Medical Center (VAMC) treatment records the veteran 
requested.  The RO also provided the veteran with three 
separate examinations for the purpose of determining the 
severity of the veteran's spine disability.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

The veteran filed the increased rating claim in May 2003.  
During the course of this appeal, the regulations controlling 
low back disabilities changed.  These changes were made 
effective September 26, 2003.  Amendment to Part 4, Schedule 
for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-
2005)).  Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new 
rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC shows that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

The veteran's service-connected residuals of injuries to the 
lumbosacral spine, with chronic strain, muscle spasm, 
degenerative disc disease and facet degenerative changes is 
currently rated as 40 percent disabling pursuant to 
Diagnostic Code 5292 under the old criteria.  Under that 
code, a 40 percent rating is warranted for "severe" 
limitation of motion of the lumbar spine and is the highest 
rating available under that code.  An increased rating, 
therefore, must necessarily come from another diagnostic 
code.    

Under the rating criteria in effect prior to September 26, 
2003, only Diagnostic Codes 5285, 5286, 5289, and 5293 
provide for ratings higher than 40 percent for spine 
disabilities.  The Board will limit its analysis to whether 
the veteran is entitled to a higher rating under any one of 
these codes.  

Under Diagnostic Code 5285 a higher rating of 60 percent is 
warranted for residuals of vertebra fracture without cord 
involvement and with abnormal mobility requiring neck brace 
(jury mast).  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Under Diagnostic Code 5286, Under Diagnostic Code 5286, a 60 
percent rating is warranted for complete bony fixation 
(ankylosis) of the spine with favorable angle.  Id.

Under Diagnostic Code 5289, a 50 percent rating is warranted 
for unfavorable ankylosis of the lumbar spine.  Id.

Diagnostic Code 5293 provides the ratings for intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under the criteria for intervertebral disc syndrome 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

To warrant a 60 percent rating based on incapacitating 
episodes, the evidence must show incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Board has reviewed all pertinent evidence, including 
medical records and physical therapy reports from McKenzie 
County Clinic; treatment records from VA Medical Center 
(VAMC) Primary Care Clinic in Sidney, Montana; VA examination 
reports, dated in November 2003, February 2004, and August 
2004; and various correspondence submitted by the veteran 
throughout the course of the appeal.  

None of the competent medical evidence shows that a rating 
higher than 40 percent is warranted pursuant to Diagnostic 
Codes 5285, 5826, and 5289.  The medical evidence shows that 
the range of motion of the veteran's lumbar spine is severely 
limited, but is negative for any findings of ankylosis.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as a result of 
a disease process, with fibrous or bony union across the 
joint).  Thus, the medical evidence does not show that the 
veteran has favorable or unfavorable ankylosis of the lumbar 
spine as required for a rating under Diagnostic Codes 5286 
and 5289.  

The medical evidence also includes numerous x-rays and 
magnetic resonance imaging (MRI) reports.  Although these 
reports show that the veteran has intervertebral disc disease 
in the lumbar area, they are negative for findings of 
residuals of a fracture of the vertebra attributable to the 
service-connected low back disability as required by 
Diagnostic Code 5285.  38 C.F.R. § 4.71a (2003).  

Regarding Diagnostic Code 5293, the Board finds that a rating 
higher than 40 percent for incapacitating episodes is not 
warranted.  Here, the evidence fails to show that the veteran 
had any incapacitating episodes throughout the course of the 
appeal.  In correspondence dated in May 2003 and March 2005, 
the veteran asserted that his back spasms are so severe that 
he must sleep on the floor or another hard surface for 
relief.  These statements tend to show that the veteran 
experiences pain, but they do not show that the criteria for 
an incapacitating episode has been met.  Treatment records 
show that treating physicians have prescribed pain relievers, 
a handicap parking pass, and physical therapy, but there is 
no evidence that they have prescribed bed rest as required by 
the regulations.    

In considering separate evaluations of its chronic orthopedic 
and neurologic manifestations, however, the Board finds that 
a separate 20 percent rating is warranted for neurologic 
manifestations.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Note (2) provides that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.

As already noted, the veteran's low back disability is rated 
as 40 percent disabling due to "severe" limitation of 
motion pursuant to Diagnostic Code 5292 under the old 
criteria.  This rating is based on orthopedic manifestations.  
The Board, therefore, will consider whether there are any 
neurological manifestations to be combined with the currently 
assigned 40 percent rating based on limited motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).    

A review of the pertinent evidence of record showed the 
following.  In a report from the McKenzie County Clinic, 
dated in March 2003, Dr. G.R. reported that the veteran had 
bilateral muscular spasms/strain, right greater than left.  
The spasm extended from the lower sacrospinalis muscle down 
into the gluteus medius/maximus.  Dr. G.R. concluded, 
however, that there was no evidence of acute sciatica.  In a 
follow up report, dated in May 2003, Dr. G.R. reported that 
there was no evidence of sciatica or disc impingement.

In the November 2003 VA examination report, Dr. P.N. stated 
that both lower extremities were functional and sensation was 
intact.  Dr. P.N. noted strength in the lower extremities to 
be "good."  Dr. P.N. also reported that straight leg raise 
test elicited pain at 65 degrees bilaterally.  Dr. P.N. also 
reported that bowstring and Lasegue's signs were positive on 
the left.  Ankle reflex on the left was decreased to 1+.  Dr. 
P.N. concluded that the veteran had chronic pain syndrome, 
possible lumbar root irritation mainly on the left side with 
pain and fatigue on repetitive movement, and decreased range 
of motion on repetitive flexion.  Dr. P.N. also noted diffuse 
muscle spasm in the lower lumbar and lower thoracic and upper 
lumbar area about 2 to 3/5.  

In a primary care treatment note, dated in May 2003, Dr. R.K. 
stated that reflexes were normal and that there were no 
sensory deficits.  Dr. R.K., however, reported that straight 
leg raising elicited pain both on the left and right lumbar 
area.  

In a report of a VA examination for neurological disorders, 
dated in February 2004, Dr. C.D. stated that there was no 
evidence of lumbosacral radiculopathy on examination, but 
that an MRI scan with gadolinium of the lumbar spine and 
electromyography nerve conduction study of both lower 
extremities needed to be done to rule out the possibility.  
Regarding muscle spasms, Dr. C.D. noted that the veteran has 
had severe spasms in the back that were most pronounced on 
the left in the trapezius, scapulae, rhomboids, and thoracic 
paraspinous muscles.  

In a report of a VA spine examination, dated in August 2004, 
Dr. R.B. noted a 4+/4 muscle spasm in the paraspinous, 
lumbosacral muscles.  There was pain to palpation in the 
lumbosacral area.  Strength of muscle bundles 13 through 15 
using the Master of Rehabilitation Counseling (MRC) scale was 
4/5, and muscle bundles 10 through 12 was 4+/5.  Dr. R.B. 
diagnosed traumatic injuries to the lumbosacral spine with 
chronic strain and intermittent muscle spasm with subsequent 
degenerative disc disease (L2-3, L4-5, L5-S1), and facet 
degenerative changes with residual.  Dr. R.B. commented that 
the intervertebral degenerative changes diagnosis was made 
not only on the physical examination, but also on the x-ray 
examination.  Dr. R.B. stated that the veteran was 
experiencing symptoms that were part of the continuum of the 
disease process that started during service.  

The Board finds that the evidence of muscle spasms warrant a 
separate rating under Diagnostic Code 5320.  That code 
addresses disabilities to Muscle Group XX, which includes the 
spinal muscles.  38 C.F.R. § 4.73, Diagnostic Code 5230 
(2002).  The function of these muscles include providing 
postural support of the body, and produce extension and 
lateral movements of the spine.  Id.  For disabilities in 
spinal muscles in the cervical and thoracic region, a 10 
percent rating is warranted for moderate disability.  Id.  A 
20 percent rating is warranted for moderately severe 
disability.  Id.  A 40 percent rating is warranted for severe 
disability.  Id.    

Under VA regulations, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  A moderate disability of the muscles 
requires complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after use.  38 C.F.R. § 4.56(d)(2)(ii) (2006).  
Objective findings would include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii) (2006).  

A moderately severe disability of muscles requires a record 
of evidence showing hospitalization for a prolonged period 
for treatment of a wound.  38 C.F.R. 
§ 4.56(d)(3) (2006).  There would also be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56(d)(3)(ii) (2006).  
Objective findings would include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  38 C.F.R. § 4.56(d)(3)(iii) (2006).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Id.  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  
Id.  

A severe disability of muscles requires a showing of cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries, and if present, 
evidence of inability to keep up with work requirements.  38 
C.F.R. 
§ 4.57(d)(4)(ii) (2006).  The type of injury associated with 
such a disability would be a through and through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.57(d)(4)(i) (2006).  

Based on the evidence, the Board finds that the veteran's 
service-connected muscle spasms represent a moderately severe 
disability of the muscles of the thoracic spine and that a 
separate rating is warranted.  First, the Board recognizes 
that evidence reflects that the muscle spasms affect muscles 
in both the thoracic and lumbar spine.  Based on the VA 
examination reports, however, it appears that the spasms are 
centered in the lower thoracic area.  Therefore, the Board 
will consider the criteria for muscle disabilities in the 
thoracic region.   

The objective medical evidence shows diminished strength and 
pain on palpation as a result of the veteran's muscle spasms.  
The Board concludes that a 20 percent rating for moderately 
severe disability is warranted on that basis.  The Board 
declines, however, to find the muscle spasms to be a severe 
disability.  Although Dr. C.D., in the February 2004 VA 
examination report, described the muscle spasms in the 
thoracic area to be "severe," the objective evidence does 
not show that the criteria for a severe muscle disability 
have been met.  There is no evidence of objective findings 
associated with "severe disability of muscles" such as 
scattered foreign bodies, adhesion of scar to a bone, 
diminished muscle excitability to pulsed electrical current, 
atrophy, or adaptive contraction of an opposing group of 
muscles.  38 C.F.R. § 4.56 (d)(4)(iii) (2006).

The Board now considers the veteran's service-connected low 
back disability under the criteria effective September 26, 
2003.  Under the new criteria, intervertebral disc syndrome 
is to be evaluated under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 6 (2006).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under the new criteria is the same 
for that applicable under the old criteria.  As explained 
above, there is no evidence of incapacitating episodes, but 
the veteran is entitled to a separate 20 percent evaluation 
due to neurologic disabilities associated with the 
disability.  38 C.F.R. § 4.56(d)(4) (2006).  Thus, the Board 
will limit further analysis as to whether the veteran is 
entitled to a rating higher than 40 percent under the General 
Rating Formula.   

Under the General Rating Formula, the a rating of 50 percent 
is warranted for unfavorable ankylosis of the thoracolumbar 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a (2006).  A rating of 100 percent is warranted for 
ankylosis of the entire spine.  Id.  Under the amended 
schedule, any associated neurologic abnormalities, including, 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2006).        
 
As previously noted, the evidence does not show that the 
veteran has ankylosis of the spine.  Thus, neither the 50 nor 
100 percent rating pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  38 C.F.R. 
§ 4.71a (2006).  Thus, regardless of any associated 
neurologic abnormalities, the ratings criteria in effect 
after September 26, 2003 do not provide for a higher rating.        

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected lower back disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected lower back disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Entitlement to a rating in excess of 40 percent rating 
for service-connected residuals of injuries to the 
lumbosacral spine, with chronic strain and muscle spasm, and 
degenerative disc disease and facet degenerative changes is 
denied.

2.  Entitlement to a separate rating of 20 percent for 
moderately severe muscle disability of the thoracic region, 
Group XX is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


